Citation Nr: 0948629	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, B.L.  



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2007, the Veteran and his wife, B.L., testified 
before the undersigned at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In rating decisions dated August and September 1978, the 
RO denied entitlement to service connection for a right ankle 
disability.  The Veteran did not appeal the decisions, and 
they became final.

2.  Since the September 1978 rating decision, evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim, has not been received.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has a left knee disability that is due to any incident or 
event in military service, or aggravated by, proximately due 
to, or the result of a service-connected disability.
CONCLUSIONS OF LAW

1.  The rating decisions dated August and September 1978, 
which denied service connection for a right ankle disability, 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a right ankle disability, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  A left knee disability was not incurred in or aggravated 
by active military service, to include aggravated by, 
proximately due to, or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.310 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Entitlement to service connection for a right ankle 
disability was denied in a rating decision dated August 1978.  
At that time, the RO considered the Veteran's service 
treatment records, which did not contain any evidence of a 
right ankle disability incurred during service, and VA 
outpatient treatment records dated June to July 1978, which 
showed the Veteran sought treatment for a right ankle 
disability that he reported was incurred during service and 
has continued to worsen since that time.  The outpatient 
treatment records also noted that an X-ray report of the 
Veteran's right ankle revealed an old fracture involving the 
medial mallelous, probable old healed fracture of the tibia, 
and evidence of post-traumatic arthritic changes.  The RO 
denied the Veteran's claim on the basis that the service 
treatment records, including the discharge examination 
report, did not reveal evidence of a right ankle injury and 
because the evidence did not show that the Veteran's right 
ankle disability was a result of service.  The Veteran was 
informed of the RO's determination in August 1978, but he did 
not appeal the RO's determination.  Therefore, the August 
1978 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  

In August 1978, the Veteran submitted a written statement 
from Dr. R.J.S., which stated that he treated the Veteran for 
a sprained ankle in 1972, at which time X-rays revealed a 
considerable amount of debris around the medial mallelous, 
which Dr. R.J. S. noted was apparently due to a previous 
injury during service and possibly represented old traumatic 
changes.  In September 1978, the RO issued a rating decision 
confirming its previous decision denying service connection 
for a right ankle disability.  The RO declined to reopen the 
Veteran's previously denied claim on the basis that the X-
rays did not establish in-service incurrence.  The Veteran 
did not appeal the RO's determination; therefore, the 
September 1978 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

Since the September 1978 rating decision, the new evidence 
that has been submitted in support of this claim includes 
statements from the Veteran that he injured his ankle during 
service while he was stationed in Vietnam and Stockton, CA, 
and statements from his wife that the Veteran has had ankle 
problems since service, including as early as the spring of 
1972.  Also submitted were private medical records which show 
the Veteran has continuously attributed his right ankle 
problems to service, essentially repeating his prior claims 
that the ankle disability is related to service.   

While the evidence mentioned was not of record at the time of 
the last final decision, the Board finds the evidence is not 
new because it is essentially duplicative of evidence already 
considered by the RO.  Indeed, the statements submitted by 
the Veteran and his wife assert that the Veteran injured his 
right ankle during service and that he has continued to 
suffer from right ankle problems since that time, evidence, 
which the Board notes, was considered by the RO in its August 
and September 1978 rating decisions.  See June to July 1978 
VA outpatient treatment records.  While the Veteran has 
reported that he injured his right ankle in Vietnam and 
Stockton, CA, his report of in-service injury has not 
garnered any additional service treatment records which 
document complaints or treatment for a right ankle disability 
during service, despite the RO's attempt at obtaining 
additional evidence.  See May 2009 Personnel Information 
Exchange System (PIES) response.  Further, no doctor has ever 
associated the condition with service many years ago.  

The Board does not doubt the Veteran sincerely believes 
service connection is warranted for a right ankle disability; 
however, there is no medical evidence of record which shows 
that his right ankle disability is related to his military 
service, and the Board notes that the question of causation 
and etiology of an orthopedic disability from so many years 
ago, such as a right ankle disability, requires a 
sophisticated medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the evidence received in conjunction with the claim to reopen 
is not new and material, and does not serve to reopen the 
claim for service connection for a right ankle disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, the Board 
concludes that no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Secondary Service Connection 

The Veteran is seeking entitlement to service connection for 
a left knee disability, as secondary to his right ankle 
disability.  The Veteran filed his claim in February 2007.  

In general, service connection may be granted if the evidence 
establishes that the Veteran's claimed disability was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
may also be established for a nonservice-connected disability 
which is aggravated by a service connected disability.  In 
this instance, the Veteran may be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The new regulation appears to 
place additional evidentiary burdens on claimants seeking 
service connection based on aggravation, specifically, in 
terms of establishing a baseline level of disability for the 
non-service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the Veteran filed his claim after the new 
provisions were promulgated, the Board will consider this 
appeal under the new law, effective from October 10, 2006.  

Review of the evidence shows the Veteran has been diagnosed 
with left knee degenerative joint disease.  See private 
medical records dated April 2002, November 2004, and August 
2006.  The Veteran has also submitted a written statement 
from Dr. D.C.S., dated March 2007, which attributes the 
Veteran's left leg and knee problems to the problems he has 
been having with his right ankle.  However, the Veteran's 
secondary service connection claim is premised upon 
establishing entitlement to service connection for a right 
ankle disability.  In light of the Board's decision herein 
declining to reopen the Veteran's previously denied claim of 
service connection for a right ankle disability, entitlement 
to service connection for a left knee disability, as 
secondary to a right ankle disability, is not warranted.

As noted, service connection has not been established for a 
right ankle disability and there is no evidence of record 
which suggests that the Veteran's left knee disability is 
related to any other disability that was incurred in or 
aggravated by his active military service.  Therefore, 
service connection for a left knee disability, claimed as 
secondary to a right ankle disability, is denied.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Board has considered whether service connection may be 
granted under the general legal provisions pertaining to 
direct service connection.  However, the service treatment 
records, including the November 1971 separation examination 
report, are negative for any complaints, treatment, or 
findings related to a left knee disability.  In addition, 
there is no competent medical evidence of record which 
relates the Veteran's left knee disability to his military 
service.  Therefore, service connection for a left knee 
disability is not warranted on a direct basis.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

In this context, the Board has considered whether presumptive 
service connection is warranted for left knee degenerative 
joint disease, as arthritis is one of the diseases for which 
presumptive service connection is available.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
However, in order for presumptive service connection to be 
granted, the evidence must show a diagnosis of arthritis 
within the Veteran's first-service year.  In this case, a 
diagnosis of degenerative joint disease, i.e., arthritis, is 
not shown until April 2002, which is more than 30 years after 
he was separated from service.  Therefore, presumptive 
service connection for arthritis is not warranted in this 
case.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a left knee disability, 
claimed as secondary to right ankle disability.  Entitlement 
to service connection for a right ankle disability has not 
been granted and there is no evidence of record which 
suggests the Veteran's left knee disability is otherwise due 
to any disability that was incurred in or aggravated by 
military service.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in April 2007 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in April 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Finally, the Board notes that the April 2007 letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1978 to 1993, as 
well as the Veteran's post-service private medical evidence.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In this context, the Board notes the Veteran was not afforded 
a VA examination in conjunction with his claim.  However, the 
Board finds a VA examination and/or opinion is not needed in 
this case because the Veteran has not submitted sufficient 
evidence to reopen his claim of service connection for a 
right ankle disability.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

New and material evidence having not been submitted, the 
claim for service connection for a right ankle disability is 
not reopened, and the appeal is accordingly denied.

Entitlement to service connection for a left knee disability, 
to include as secondary to a right ankle disability, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


